In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-17-00174-CR


                             JOAQUIN CORONADO, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 154th District Court
                                      Lamb County, Texas
                  Trial Court No. DCR-5424-16, Honorable Felix Klein, Presiding

                                           May 18, 2018

                       ORDER OF ABATEMENT AND REMAND
                        Before CAMPBELL and PIRTLE and PARKER, JJ.


       Appellant, Joaquin Coronado, appeals his conviction for engaging in organized

criminal activity1 and the resulting sentence of 55 years imprisonment. We previously

abated this appeal and remanded the cause to the trial court on March 19, 2018, after

appellant failed to file a brief. On remand, the trial court entered findings that appellant

desired to continue the appeal, appellant was indigent, and Mr. Charles Blevins should




       1   TEX. PENAL CODE ANN. § 71.02 (West Supp. 2017).
continue as appointed counsel for appellant. Mr. Blevins represented to the trial court

that appellant’s brief would be filed by April 16, 2018.


       Accordingly, the appeal was reinstated on this Court’s docket and appellant’s brief

was due April 16, 2018. Appellant did not file a brief by this deadline. By letter of April

30, 2018, we notified Mr. Blevins that the brief was overdue and admonished him that

failure to file a brief by May 10 would result in the appeal being abated and the cause

remanded to the trial court for further proceedings without further notice. See TEX. R.

APP. P. 38.8(b)(2), (3). Mr. Blevins has not filed a brief or had any further communication

with this Court.


       Accordingly, we again abate this appeal and remand the cause to the 154th District

Court of Lamb County (trial court) for further proceedings. Upon remand, the trial court

shall determine the following:


       1.     whether appellant desires to prosecute the appeal;

       2.     whether appellant is indigent;

       3.     why a timely appellate brief has not been filed on behalf of appellant;

       4.     whether appellant has been denied the effective assistance of counsel due
              to counsel’s failure to timely file an appellate brief;

       5.     whether new counsel should be appointed; and

       6.     if appellant desires to continue the appeal, the date the Court may expect
              appellant’s brief to be filed.



       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this Court by June 18, 2018.

                                               2
If it is determined that appellant desires to proceed with the appeal, is indigent, and has

been denied the effective assistance of counsel, the trial court may appoint him new

counsel; the name, address, email address, and phone number of any new counsel

appointed shall be included in the aforementioned findings. Should further time be

needed to perform these tasks, then same must be requested before June 18, 2018.


       It is so ordered.


                                                               Per Curiam


Do not publish.




                                             3